DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1 recites “a bioinert water treatment step”.  Applicants do not define “bioinert water” nor would a person of skill in the art know exactly what the metes and bounds of this term are, as “bioinert water” is not a known type of water and the term “bioinert” in the art is most often applied to coatings, films, polymers and other compositions used in medical devices.  Applicants indicate that the “bioinert water” can be saline, dextrose solution, Ringers solution and electrolyte solution (specification, para. [0065]) and recite repeated that bioinert water, such as saline, is used.  (paras. [0075], [0083], [0088], [0092], [0095], [0098]).  
For the purposes of examination, “bioinert water” is interpreted as being saline, dextrose solution, Ringers solution and electrolyte solution, to allow the term to be definite.  In response to this Office Action, applicants will need to resolve this indefiniteness through amendment to the claims or clarification in the prosecution record. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over McFetridge (U.S. Patent App. No. 2005/0203636) in view of Spencer et al. (U.S. Patent App. No. 2013/0218274).
The claims are directed to methods of forming connective tissue bodies which include a  step of removing fat from a connective tissue body after it has been removed from its biological environment and placed into a molding die, and then a step of treating with bioinert water (which, for the purposes of examination, is interpreted as saline, dextrose solution, Ringers solution and electrolyte solution).  
McFetridge teaches preparation of a decellularized matrix by providing a portion of an umbilical cord, isolating an umbilical vessel of the cord by placing a mandrel into a luminal space of the umbilical vessel such that the mandrel supports the umbilical vessel, securing the umbilical cord to the mandrel, freezing the umbilical vessel (-80 C), thawing the umbilical vessel, and decellularizing the umbilical vessel using SDS and ethanol (washing for 12 hours in 25 ml of 75% v/v ethanol to remove SDS and aid in lipid extraction), and then washing the decellularized, fat extracted vessel in phosphate buffered saline (PBS) (25 ml for 1 hour).  (paras. [0023], [0067], [0074], [0081], [0132], Figs. 2 & 3).

Spencer et al. teach preparing tissue graft from placental components, indicating that a drying fixture, which is large enough to receive the placental tissue is used and that the receiving surface of the drying fixture has grooves that can be shaped to contour the tissue such that it can sized and shaped as desired for different surgical applications.  (para. [0040]).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the process of McFetridge to incorporate shaping the umbilical vessel in molding die or annulus or to have used a mandrel with an outside sheath because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incorporating placing the umbilical vessel in a container for shaping (as taught by Spencer et al.) in the process taught by McFetridge would have led to predictable results with a reasonable expectation of success because both McFetridge and Spencer et al. are directed to preparing useful products containing extracellular matrix from placental/umbilical tissue and using a mandrel that had an outer sheath in place of securing the vessel to the mandrel would enable securing the vessel as well as controlling the thickness of the end product.  
With respect to claims 2 and 8, McFetridge teaches the fat is removed from the connective tissue body through elution with an organic solvent.  (Fig. 3, para. [0132]).  
With respect to claim 3 and 4, the process taught by McFetridge, which includes ethanol washing to extract lipids, would include seeping the fat through a surface of the tissue body and drying the tissue body after immersion in the organic solvent, as ethanol itself is drying and also 
With respect to claims 5 and 6, applicants’ specification indicates that the saline treatment post fat treatment results in the density of proteins in the tissue being higher than it was before the fat treatment step (para. [0018]) and the fat treatment step thins the tissue, while the saline treatment restores some, but not all, of the original thickness of the tissue (para. [0020]; as McFetridge teaches the same saline treatment post lipid extraction, these results would inherently be present. 
With respect to claim 7, McFetridge teaches using a mandrel which has a slightly smaller diameter than a tubular portion of the tissue and is inserted internally, resulting in the tubular portion of the tissue being closely attached to the mandrel (or the pieces securing the mandrel).  (paras. [0023], [0130], [0132]).  Additionally, it would have been obvious to have made any additional modification to the process in combination with the teachings of Spencer et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840.  The examiner can normally be reached on Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA E KNIGHT/             Primary Examiner, Art Unit 1632